Citation Nr: 0505080	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include as due to herbicide exposure.  

2.  Entitlement to service connection for a skin disorder to 
include as due to herbicide exposure.  




REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPAL

The veteran  



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The Board remanded the case for further development of the 
record in November 2003.  



FINDINGS OF FACT

1.  The veteran did not manifest a skin disorder or breathing 
problems in service or for many years thereafter.  

2.  Neither the currently demonstrated asthma nor the verruca 
vulgaris or tinea cruris is shown to be related to herbicide 
exposure in service or other event in service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by asthma is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to be due to herbicide 
exposure in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The veteran's skin disability manifested by verruca 
vulgaris and tinea cruris is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any be presumed to have been due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary of Veterans Affairs (Secretary) of may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

Further, by the March 1999 Statement of the Case, the April 
and May 2001 letters, and the October 2004 Supplemental 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via the letters and the 
October 2004 Supplemental Statement of the Case regarding his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  




Factual Background 

The veteran's DD Form 214 reflects service in the Republic of 
Vietnam during the Vietnam era.  

The veteran's service medical records show no complaints or 
findings referable to a skin or breathing disorder.

On March 1970 separation medical examination, no 
abnormalities were found.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

By July 1998 rating decision, the RO denied service 
connection for breathing and skin conditions claimed as 
secondary to Agent Orange exposure.

At an August 2001 hearing at the RO, the veteran testified 
that he had itchy bumps all over his body and that the 
symptoms began in the mid-1980's.  He reported that he had 
not been diagnosed with a specific skin disorder.  The 
veteran indicated that outbreaks occurred primarily in hot 
whether.  He also complained of having chest fluid that 
caused breathing difficulties.  

On July 2004 VA medical examination, the veteran complained 
of asthma that began shortly after his return from Vietnam 
and shortness of breath that had been becoming progressively 
worse, particularly when walking.  He also reported 
dermatitis since his service at Vietnam.  

On objective examination, the veteran's lungs had occasional 
expiratory wheezes, but were otherwise clear to auscultation.  
Regarding the skin, there was hyperpigmentation in the 
inguinal region, bilaterally, and in the penile region 
extending to the gluteal folds, bilaterally.  There was 
onychomycosis of the toenails.  The examiner diagnosed 
asthma, verruca vulgaris and tinea cruris.  

The examiner opined that the veteran's skin condition was 
unrelated to service.  Also, the examiner asserted that 
associating the veteran's asthma to service would entail mere 
speculation.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); See also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41-442-449 (1996).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The veteran currently is shown to suffer from asthma.  A 
current disability is a prerequisite for the granting of 
service connection.  38 C.F.R. § 3.303; Gilpin, supra.  In 
addition to a present disability, however, the evidence must 
reflect a nexus between that disability and service.  
38 C.F.R. § 3.303.  

The competent evidence of record provides no basis to link 
the veteran's asthma to claimed herbicide exposure in 
service.  Thus, due to the lack of evidence of a nexus 
between the currently demonstrated asthma and some event or 
incident of service, service connection is denied.  38 C.F.R. 
§ 3.303.  

Furthermore, service connection for asthma cannot be granted 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Asthma 
is not a condition for which service connection can be 
granted on a presumptive basis based on Agent Orange 
exposure.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The Board notes that the veteran believes his asthma is 
related to service in Vietnam.  The veteran, however, is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  Espiritu, supra.  

Regarding the claimed skin disorder, the veteran has been 
diagnosed with verruca vulgaris and tinea cruris.  In July 
2004, however, the examiner opined that the veteran's skin 
condition was unrelated to service.  Indeed, these conditions 
were not noted in service or for many years after service.  

Absent a nexus between current disability and service, 
service connection for a skin disorder on a direct basis must 
be denied.  38 C.F.R. § 3.303.  

As well, service connection for the veteran's verruca 
vulgaris and tinea cruris cannot be granted on a presumptive 
basis based on Agent Orange exposure as these are not among 
the enumerated conditions eligible for service connection on 
a presumptive basis.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  

Again, regarding his skin disorder, the veteran is not 
competent to render a medical opinion regarding etiology.  
Espiritu, supra.  

In conclusion, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to either 
issue as to otherwise warrant a favorable decision regarding 
either one.  



ORDER

Service connection for a respiratory disorder to include as 
due to herbicide exposure is denied.  

Service connection for a skin disorder to include as due to 
herbicide exposure is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


